department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b02 plr-122450-16 date date internal_revenue_service number release date index number -------------------------------------------- ---------------------------- ------------------------------ --------------------------- ------------------------------------- ------------------------------ in re --------------------------------------------------- ------------------------------------------------------ ------------------------ c o designated substitute agent --------------------------- ------------------------ dear ------------------- ty -------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- legend taxpayer a b c d e f g financial advisor first tax advisor second tax advisor financial auditor senior tax manager partner date1 date2 date3 date4 a year1 -------------------------------------------- ------------------------------- -------------------------------- --------------------------- -------------------------- ---------------- --------------------------- ---------------- ---------------------------- -------------------- ------ -------------------- --------------- ------------------ ------------------ ----------------------- --------------------- --------------------------- --------------- ------- plr-122450-16 summary report ------------------------------------------ this is in response to a letter dated date1 requesting an extension of time to file the required election statement to make a safe-harbor election under revproc_2011_29 2011_1_cb_746 to allocate success-based fees between facilitative and non- facilitative amounts for taxpayer’s transaction during the short taxable_year ending date2 this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following taxpayer was a ----------------------------------------- prior to merging out of existence in conjunction with the transaction described below taxpayer’s main operating subsidiary was a now known as b which provides ----------------------------------------------- ------------------------------------------------------------------------------------------------------------ on date taxpayer and its subsidiaries were purchased by c the transaction in conjunction with the transaction taxpayer and three of its subsidiaries d e and a converted from state-law corporations to limited_liability companies taxpayer merged with its subsidiary f with f surviving f then merged with its subsidiary g with g surviving taxpayer engaged financial advisor to provide it with financial advisory services with respect to the transaction these services included general business and financial analyses transaction feasibility analysis company valuation and advice on opportunities to sell the company taxpayer paid financial advisor dollar_figurea for the services payment of which was contingent upon the closing of the transaction following the transaction’s closing first tax advisor prepared a transaction costs analysis of the various fees and services associated with c’s purchase of taxpayer first tax advisor identified the fees paid to financial advisor as success-based fees qualifying for safe_harbor treatment for allocating success-based fees under revproc_2011_29 in addition first tax advisor prepared a summary report summarizing the income_tax treatment of various transaction costs incurred by taxpayer the summary report included the dollar_figurea in fees paid to financial advisor and broke them down into deductible and capitalizable portions the amounts reflected under each portion corresponded to percent and percent of the total fees paid to financial advisor thus reflecting application of the safe_harbor treatment under revproc_2011_29 however the summary report did not specifically identify these fees as success-based fees qualifying for treatment under revproc_2011_29 and did not mention the election under the revenue_procedure plr-122450-16 a performed all tax-related tasks for the entities in the taxpayer consolidated_group a also engaged second tax advisor to prepare the taxpayer consolidated group’s form_1120 u s_corporation income_tax return for the year1 taxable_year as well as for the short taxable_year ending date2 the date the transaction closed during the course of preparing the return second tax advisor was provided with the summary report prepared by first tax advisor but did not receive the full transactions costs analysis prepared by first tax advisor the summary report included all transaction costs incurred by taxpayer not just those paid to financial advisor as noted above the summary report did not specifically identify the fees as success-based fees or reference the safe-harbor election provided by revproc_2011_29 despite the fact that the fees paid to financial advisor were allocated between deductible and capitalizable amounts reflecting percent and percent as provided under section dollar_figure of the revenue_procedure because second tax advisor was not provided with a copy of the full transaction costs analysis report prepared by first tax advisor second tax advisor did not identify the fees paid to financial advisor as success-based fees qualifying for treatment under revproc_2011_29 the form_1120 for the short taxable_year ending date2 was prepared by second tax advisor and incorporated the information provided by taxpayer in the summary report prepared by first tax advisor several drafts of the return were provided to the senior tax manager at a and the other members of the tax team for review the issue of the treatment of the success-based fees paid to financial advisor did not arise during the course of the return preparation and review process although the form_1120 filed for the short taxable_year ending date2 allocated the success-based fees as permitted under revproc_2011_29 the election statement required by sec_4 of the revenue_procedure to make the election was not included with the return during the review of taxpayer’s financial statements for the short taxable_year ended date2 its auditors at financial auditor inquired about the election for success- based fees under revproc_2011_29 the auditor at financial auditor raised the issue with the senior tax manager at a noting that no election statement was included with the return the senior tax manager at a then contacted partner at second tax advisor on date3 to discuss whether relief was available to file the required election statement upon being advised that such relief was available it was determined to submit the instant request under sec_301_9100-1 and sec_301_9100-3 the form_1120 of taxpayer for the short taxable_year ending date2 was electronically filed pursuant to extension on date4 the form_1120 for that year is not currently under examination by the internal_revenue_service service taxpayer has not received any other notification from the service indicating that the service discovered that taxpayer did not make the election relating to the success-based fees discussed herein on its federal_income_tax return for the short taxable_year ending date2 law plr-122450-16 sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer's method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 see section dollar_figure of revproc_2011_29 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer's allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer does three things first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the plr-122450-16 success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement should state that the taxpayer is electing the safe_harbor identify the transaction and state the success- based fee amounts that are deducted and capitalized it is this third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to attach the statement required by sec_4 of revproc_2011_29 to its return by amending its original filed return for the short taxable_year ending date2 and superseding it with a return attaching a completed election statement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the plr-122450-16 required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the statement required under sec_4 of revproc_2011_29 stating that it is electing the safe_harbor treatment for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized for the short taxable_year ending date2 caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by plr-122450-16 appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ norma rotunno senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
